Exhibit 21.1 Subsidiaries of the Registrant Subsidiaries State of Incorporation RCC Real Estate, Inc. Delaware Resource Real Estate Funding 2007-1 CDO Investor, LLC Delaware Resource Real Estate Funding CDO 2007-1 Ltd. Cayman Island RREF 2007 REO, LLC Delaware 415 South Higley Road Arizona, LLC Delaware Resource Real Estate Funding CDO 2007-1, LLC Delaware Resource Real Estate Funding 2006-1 CDO Investor, LLC Delaware Resource Real Estate Funding CDO 2006-1 Ltd. Cayman Island RREF 2006 REO, LLC Delaware Resource Real Estate Funding CDO 2006-1, LLC Delaware RCC Real Estate SPE, LLC Delaware RCC Real Estate SPE 2, LLC Delaware RCC Real Estate SPE 3, LLC Delaware RCC Real Estate SPE 4, LLC Delaware RCC Real Estate Acquisition SPE, LLC Delaware Ischus II, LLC Delaware Lynnfield Member LLC Delaware Lynnfield Holdings, LLC Delaware referred SPE, LLC Delaware RCC SLH, LLC Delaware RCC Whispertree, LLC Delaware RRE VIP Borrower, LLC Delaware Resource TRS, Inc. Delaware Resource TRS, LLC Delaware Resource TRS II, Inc. Delaware Resource TRS III, Inc. Delaware Apidos CLO VIII Cayman Islands Resource Capital Asset Management, LLC Delaware Resource TRS IV, Inc. Delaware Resource TRS IV, LLC Delaware RCC Commercial, Inc. Delaware RCC Commercial II, Inc. Delaware Apidos CDO I, Ltd. (“TRS”) Cayman Islands Apidos CDO III, Ltd., (“TRS”) Cayman Islands Apidos Cinco CDO, Ltd (“TRS”) Cayman Islands Resource Capital Trust I Delaware RCC Trust II Delaware
